Citation Nr: 1425195	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-26 444A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for sleep apnea, including as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio RO.  In April 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the record.  In June 2013, the case was remanded for additional development.  

The most recent supplemental statement of the case (SSOC) was issued in August 2013, and additional evidence has since been received with a waiver of RO initial consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2013 Board videoconference hearing, the Veteran testified that he received treatment for low back injuries in service at unspecified hospitals in Grand Forks, North Dakota, and Goose Bay, Canada.  The Board remanded the case to (with authorization from the Veteran) secure records  of the hospital treatment and additional treatment records.  The Board's remand also instructed the RO to arrange for any additional development suggested by the information received.  

In a July 2013 letter, the Veteran indicated that there was a misunderstanding during the April 2013 Board hearing and advised that the treatment he received in service was at Air Force (not private) hospitals at the Grand Forks and Goose Bay bases.  Since service hospital records are retained separate from STRs, it was incumbent upon the AOJ to request the Veteran to identify the specific Air Force hospitals where he received the treatment and to request the records from those facilities (and/or from any records storage facilities where the records may have been retired).  The record does not show such development took place.  In a July 2013 letter (in response to a request for such records from the Veteran), the National Personnel Records Center (NPRC) advised the Veteran that VA would have possession of such medical records.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

Regarding sleep apnea, the Veteran alleges such disability was manifested in service.  His STRs note that he reported occasional shortness of breath while sleeping (in February 1971).  On November 1974 VA psychological evaluation, he reiterated his complaints, reporting difficulty sleeping and shortness of breath.  In a February 2006 letter, a treating physician noted that he treated the Veteran for obstructive sleep apnea and indicated service-related psychiatric symptoms "are interfering with the continuity of his sleep."  (The Veteran has established service connection for anxiety disorder NOS.)  In a September 2012 treatment note, the physician opined that the Veteran may have had sleep apnea in service, noting he reported "waking up gasping and choking" in service.

The Veteran has not been afforded a VA examination with respect to his sleep apnea claim.  In light of the complaint noted in service and the current diagnosis of obstructive sleep apnea, an examination to ascertain the nature and likely etiology of such disability is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) treatment the Veteran received for injuries in service (at the Grand Forks base hospital between 1967 and 1968 and at a Goose Bay base hospital in 1969).  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2. After the above development is completed, the AOJ should arrange for any additional development needed in light of the records received (i.e., if the factual background is altered by the development and a medical examination to determine the nature and likely etiology of the Veteran's claimed lumbosacral disability is needed). 

3. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology and date of onset of his diagnosed obstructive sleep apnea.  The examiner should obtain a complete history from the Veteran, review his record  (to specifically include this remand, his STRs, and postservice treatment records) and provide opinions that respond to the following:

What is the most likely etiology for the Veteran's diagnosis of obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by his service-connected anxiety disorder?  If the obstructive sleep apnea is found to not have been caused, but to have been aggravated by anxiety disorder, please identify the degree of impairment that is due to such aggravation.  

If the sleep apnea is deemed to not be related to service, please identify the etiology considered more likely.  
The examiner must explain the rationale for all opinions, to include comment on the complaint of shortness of breath while sleeping in service (in February 1971).   

4. The AOJ should then review the entire record and readjudicate the claims of service connection for lumbosacral spine disability and sleep apnea.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

